Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-15) in the reply filed on 10/04/2022 is acknowledged. Non-elected Group II (claims 16-18) and Group III (claims 19-21) are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2019, 06/26/2020, 11/12/2020, 03/07/2022, and 05/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Simmons (US20080296353 A1), in view of Trussell (US 9409249 B1).
Regarding claim 1, Simmons discloses
A beam-end component welding fixture (abstract cited: “beam-offset jig for assisting in welding beams”), comprising: 
a stand (head-stock structure 28a, fig.4) including a central horizontal axle mechanism (axel at axis 44, fig.4) and a housing (head-stock frame 32, fig.4); 
a rotatable plate structure (rotator 38 has a plate, fig.4) mounted on a second end portion of the axle mechanism (axel at axis 44); and 
a column connecting simulator (gripper 42, fig.4) attached to the plate structure (rotator 38) and configured to support a beam-end component (grip beam-end component 22, fig.4).
Simmons does not disclose a handle mounted on a first end portion of the axle mechanism.
Trussell discloses a beam-end component welding fixture (tittle cited: “welding assistance systems”), comprising: a handle (component holder 105, fig.1) mounted on a first end portion of the axle mechanism (shaft 106, fig.2).

Regarding claim 2, Simmons discloses
the rotatable plate structure (rotator 38 has a plate, fig.4) and 
Trussell discloses the handle (component holder 105, fig.1) are disposed on opposite sides of a housing (base member 116, fig.2).

Regarding claim 3, Trussell discloses
the handle (component holder 105, fig.1) includes a wheel connected to the axle mechanism (shaft 106, fig.2) via spoke structures [fig.2 shows component holder 105 has a wheel connected to the shaft 106 via spokes].

Regarding claim 14, Trussell discloses
a grounding conductor (ground lug 136, figs.2 and 7) accessible from first and second opposite sides of the housing (base member 116, fig.2), for providing ground away from the axle mechanism (shaft 106, fig.2) during a welding procedure.

Regarding claim 15, Simmons discloses
the axle mechanism (axel at axis 44, fig.4) allows a limited horizontal displacement of the plate structure (rotator 38 has a plate, fig.5) and is spring biased (spring-clip devices 64, fig.5) to return the plate structure (rotator 38) to a resting position.

It would have been obvious to one of ordinary skill in the art before the invention was made to modify beam-end component welding fixture of Simmons, by including a rotatable plate structure and a grounding conductor, as taught by Trussell, in order to improve the advantage of being able to manually turn the beam without touching the beam and improve of protecting the user or the welding fixture.

Claim 4 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Simmons (US20080296353 A1), in view of Trussell (US 9409249 B1) and further in view of Simmons (US 20060049237) herein after Simmons ’237.
Regarding claim 4, Simmons discloses
the beam-end component (grip beam-end component 22, fig.4), and the column connecting simulator (gripper 42, fig.5) includes a pair of collar corner simulators.
Simmons does not disclose the beam-end component is a collar-flange assembly.
Simmons ‘237 discloses a beam-end component (beam end component 16, fig.5) is a collar-flange assembly (beam end component 16 is a flange, has a recess 16b to accept beam 10 (color), fig.5, Par.0026).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the beam-end component of Simmons, by including a collar-flange assembly, as taught by Soimmons ‘237, in order to create a stronger connection between each component.

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as at least one of the simulators has a hole and a removeable stop member engaging the hole to prevent inadvertent removal of a collar flange assembly from the simulators.
Claims 6-7 are also allowed by being depended on claim 5.

Regarding claim 8, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a safety latch mechanism mounted on one of the pair of collar corner simulators, the latch mechanism being configured to engage a latch plate of the housing to prevent rotation of the axle mechanism.
Claim 9 is also allowed by being depended on claim 8.

Regarding claim 10, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as the plate structure includes an array of circular apertures and elongate slots for fastening the pair of collar corner simulators to the plate structure.
Claim 11 is also allowed by being depended on claim 10.

Regarding claim 12, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as each collar corner simulator includes a stop member extending outward from a lower end portion for setting a precise vertical location of a collar flange assembly.
Claim 13 is also allowed by being depended on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsui et al. (US 20160332265 A1) discloses “Flange pipe alignment tool and fixture”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/15/2022